Title: To James Madison from Josef Yznardy, 13 September 1802 (Abstract)
From: Yznardy, Josef
To: Madison, James


13 September 1802, Cadiz. Has heard from the British consul general at Madrid, John Hunter, newly arrived from Lisbon, “that the Portugues Government have determin’d to deny entrance to all American Produce in that Kingdom.”
 

   
   RC (DNA: RG 59, CD, Cadiz, vol. 1). 1 p.; in a clerk’s hand, signed by Yznardy. Docketed by Wagner as received 26 Nov.



   
   A full transcription of this document has been added to the digital edition.

